DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 06/04/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 2 and 13 has been entered.
The addition of claim 18 has been entered.
Claims 1, 3-12, and 14-18 are pending in the instant application.

Claim Objections
In light of applicant’s amendment of claims 1 and 14, the previous objections to those claims are hereby withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh (US PG Pub. No. 20120086882).
Regarding Claim 1, Itoh discloses, at least in figures 1 and 2:a display apparatus (title, LCD), comprising: a housing (16, 11, ¶ [0035]) ; a display panel (15, ¶ [0035]); a diffusion plate (13, ¶ [0035] and ¶ [0038]) arranged at a region defined by the part, wherein an outermost shell of the display apparatus (LCD) is formed by the housing (16,11) and the display panel (15, fills the aperture in 16), wherein the second part (11) comprises a main body (the flat portion), and a frame body (the vertical frame) surrounding the main body, the main body having a rectangular-plate shape (see fig. 1), and wherein the frame body (vertical frame) comprises two first frame members (the two long sides) and two second frame members (the two short sides), the two first frame members extending along a longitudinal direction of the main body and the two second frame members extending along a short direction of the main body (shown in figure 1), wherein the main body (the flat portion of 11) does not have a hollow space between an inner surface, which faces the diffusion plate (13), of the main body and an outer surface (the bottom of the flat portion), which is a surface opposite to the inner surface of the main body (flat portion of 11), of the main body, and wherein a plurality of fins (812, ¶[0060], fig. 10) is provided on the outer surface of the main body (flat portion of 11, 811 in fig. 10), the plurality of fins (812)  extending along the short direction (see 
Regarding Claim 9, Ito discloses in figure 2, wherein the light source portion (12) is fixed to the inner surface of the second part (11). (shown fixed in fig. 2)  
Regarding Claim 18, Itoh discloses, at least in figures 1 and 2, a display apparatus (LCD), comprising: a housing (16,11); a display panel (15); a diffusion plate (13) arranged at a region defined by the housing (16,11) and the display panel (15); and Page 5 of 13Response to Nmo-FiHai Office Action dated March 8, 2021 Appi. No.: 16/488,741 Attorney Docket No.: US78203 a light source portion (12) arranged at the region defined by the housing (16,11) and the display panel (15), wherein the diffusion plate (13) has a first surface (top) facing a surface (bottom) opposite to a display surface (top) of the display panel (15) and a second surface(bottom) being a surface opposite to the first surface, wherein the housing (16,11) comprises a first part (16) having an aperture being closed by the display panel (15) and a second part (11) having an inner surface facing the second surface, the second part being made of a resin (abstract and ¶ [0060], 811), and the light source portion (12) being arranged at the inner surface of the second part (11), wherein an outermost shell of the display apparatus is formed by the housing (16,11) and the display panel (15 closes the aperture), wherein the second part (11) comprises a main body (flat portion), and a frame body (vertical sides) surrounding the main body, the main body having a rectangular-plate shape (see fig. 1), wherein the frame body comprises two first frame members (long sides) and two second frame members (short sides), the two first frame members extending along a longitudinal direction of the main .
------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (882) in view of Kawahigashi (Japanese Pub. No. 2009/244668, English machine translation previously provided).
Regarding Claim 3, Itoh fails to disclose: wherein one of the first part (16) and the second part (11) has a first long hole and the other of the first part and the second part (11) has a first screw hole, and wherein a tip of a first screw inserted into the first long hole is screwed into the first screw hole to connect the first part (16) and the second part (11).  
Kawahigashi teaches, at least in figure 11, wherein one of the first part (220) and the second part (210) has a first long hole and the other of the first part (220) and the second part (210, 212 is the long side of 210 shown in fig. 1) has a first screw hole, and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the screw arrangement taught by Kawahigashi, in the device of Itoh, to keep the interior portions of the display apparatus from falling out.
Regarding Claim 4: Itoh discloses: wherein the second part (11) comprises a main body (flat portion) comprising the inner surface and a frame body (vertical sides) surrounding a peripheral edge of the main body,
 but fails to disclose: wherein one of the main body and the frame body has a second long hole and the other of the main body and the frame body has a second screw hole, and wherein a tip of a second screw inserted into the second long hole is screwed into the second screw hole to connect the main body and the frame body.  
Kawahigashi teaches, at least in figure 11, wherein the second part (210) comprises a main body (the bottom in figure 1) comprising the inner surface and a frame body (the 210 sides) surrounding a peripheral edge of the main body, wherein one of the main body and the frame body (the sides 212 have holes as shown in figure 11 and more than one as disclosed on page 9, about half way down) has a second long hole (holes) and the other of the main body and the frame body has a second screw hole, and wherein a tip of a second screw inserted into the second long hole is screwed into the second screw hole to connect the main body and the frame body (there are at least two screws 600).

Regarding Claim 5, Itoh fails to disclose: further comprising a reinforcing member attached to the inner surface of the second part (11).  
Kawahigashi teaches, at least in figure 1, further comprising a reinforcing member (214, hollow ribs, pg. 5, half way down. Also, pg. 6, improves rigidity) attached to the inner surface of the second part (210).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a reinforcing member configuration for the second part of Itoh, to give the device additional mechanical protection.
Regarding Claim 14, Itoh fails to disclose: wherein the reinforcing member comprises a rectangular-shaped flat plate portion and folded portions provided along a pair of long sides of the flat plate portion, a first recessed portion for accommodating the reinforcing member is formed at the inner surface of the second part, and the inner surface of the second part is flush with an inner surface of the flat plate portion.  
Kawahigashi  teaches in figure 8: wherein the reinforcing member (214) comprises a rectangular-shaped flat plate portion (see fig. 2) and folded portions provided along a pair of long sides of the flat plate portion (see fig. 2), a first recessed portion for accommodating the reinforcing member is formed at the inner surface of the second part (210)(see fig. 1), and the inner surface of the second part (210) is flush with an inner surface of the flat plate portion (the folds are made from extensions of 210 and thus are continuous and flush).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the method of Kawahigashi, in the device of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh (882) in view of Kawahigashi(668) and further in view of Namiki et al (Japanese Pub. No. 2006/030936, English machine translation previously provided).
Regarding Claim 6, Itoh fails to disclose: wherein the reinforcing member has a third long hole and the second part has a third screw hole, and wherein a tip of a third screw inserted into the third long hole is screwed into the third screw hole to attach the reinforcing member to the inner surface of the second part (11).  
Kawahigashi teaches in figure 1, the reinforcing member but fails to teach, wherein the reinforcing member (214) has a third long hole and the second part (210) has a third screw hole, and wherein a tip of a third screw inserted into the third long hole is screwed into the third screw hole to attach the reinforcing member to the inner surface of the second part (210). (In figure 11, the hollow ribs are formed from the side walls (212) and don’t need screws to join the two).
Namiki teaches, at least in figure 9, a similar rib configuration on the main body with holes in the body (1) and the reinforcing member (12) held together by screws (19)(pg. 5, 3rd paragraph). The ribs (12) are reflectors and allowing them to move would introduce an unevenness of illumination.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide screws to fasten the ribs and the .
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (882) in view of Hanyu (Korean Pub. No. KR 2006/0047679, English machine translation previously provided).
 Regarding Claim 7, Itoh fails to disclose: further comprising an attaching member arranged at the inner surface of the second part (11), wherein the light source (12) portion is fixed to the attaching member.  
However, it is obvious in figure 11 that some type of attaching member is required to keep the light source from moving.
Hanyu teaches in figure 2: further comprising an attaching member (12/a/b) arranged at the inner surface of the second part (210) (equivalent to the main body of Ito), wherein the light source portion (L) is fixed to the attaching member (12/a/b) to maintain a shape stability of the lamp (same paragraph).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add an attaching member to the main body of 210 of Itoh to provide additional stability to the lamp and maintain a shape stability, as taught by Hanyu.
Regarding Claim 12, Itoh fails to disclose: wherein a gap is provided between the main body (flat part of 11) and the frame body (vertical sides of 11). 
Hanyu teaches in figure 1, a gap is shown between the frame body (1) and the main body (3) page 5, 2nd paragraph, about half way down, Hanyu teaches that this gap allows the inner components to move without warping.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh (882) in view of Hanyu (679) and further in view of Namiki (936).
Regarding Claim 8, Ito fails to disclose wherein the attaching member comprises an engaging piece, the engaging piece engaging a hole wall of an engaging hole provided in the second part to fix the attaching member to the second part.
Hanyu teaches in figures 1-2, wherein the attaching member (12/a./b) comprises an engaging piece (13, support pin), the engaging piece (13) engaging a hole wall of an engaging hole provided in the second part (210) to fix the attaching member (12/a/b) to the second part (210)(equivalent to the main body of 11 of Ito).
Although it is obvious that the support pin must be attached via a hole in the bottom of the main body, otherwise it would not be stable. However, Hanyu is silent about this:
Namiki teaches, at least in figure 9, (see claim 6 above) attaching a rib configuration to the main body (1) with fasteners (19) which would prevent the ribs, which are reflectors, from moving and producing an uneven illumination.
.
----------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 10-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 10, and specifically comprising the limitation of “wherein the two first frame members each have a plurality of fins on an outer surface of the two first frame members, the plurality of fins extending along a short direction of the two first frame members over a longitudinal direction of the two first frame members “ including the remaining limitations.
Regarding Claim 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 11, and specifically comprising the limitation of “ wherein the two second frame members each have a plurality of fins on an outer surface of the two second frame members, the plurality of fins extending along a short direction of the two second frame members over a longitudinal direction of the second frame members” including the remaining limitations.
Regarding Claim 15, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 15, and specifically comprising the limitation of” and an end portion of the clip protrudes toward the inner surface of the second part from a rear surface, which faces the inner surface of the second part, of the flat plate portion of the reinforcing member, wherein the inner surface of the second part has a second recessed portion for accommodating the end portion of the clip, and wherein the second recessed portion is provided in an area, in which the flat plate portion is accommodated, of the first recessed portion” including the remaining limitations.
Examiner Note: Hanyu (Korean Pub. No. 2006/0047679A) teaches in figure 2, a similar clip (12) to that claimed that, at the least, does not meet the above limitations.
Regarding Claim 16, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 16, and specifically comprising the limitation of “further comprising a clip for fixing the light
source portion to the attaching member, wherein the light source portion comprises a light source substrate, the clip penetrates the light source substrate and the flat plate portion of the reinforcing member, and an end portion of the clip protrudes toward the inner surface of the second part from a rear surface, which faces the inner surface of the second part of the flat plate portion of the reinforcing member, wherein the inner surface of the second part has a second recessed portion for accommodating the end portion of the clip, and wherein the second recessed portion is provided in an area, in which the flat plate portion is accommodated, of the first recessed portion” including the remaining limitations.
Examiner Note: Muruyama (Japanese Pub. No. 2007/322697) discloses a clip similar to those shown in applicant drawings 6 and 9. However, the clip of Muruyama, at the least, does not penetrate the light source substrate (13) (6 is the main body).
Regarding Claim 17, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 17, and specifically comprising the limitation of “wherein the inner surface of the second part has a third recessed portion for accommodating the tip of the screw, and wherein the third recessed portion is provided in an area, in which the flat plate portion is accommodated, of the first recessed portion” including the remaining limitations.
Response to Arguments
Applicant’s arguments presented 06/04/2021 are moot in light of applicant’s amendment of the independent claim.
--------------------------------------------------------------------------------------------------------
CONTACT INFORMATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspfo.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879